§

h ii Case 4:19-cV-01435 Document 11 Filed on 04/18/19 in TXSD. Page 1 of 15

PRBONERS<IVMJUGHTSCoMPLAon(Rev.OJQOIS) y ummdsmwscmms

Southern Distr|ct of Texas

IN THE UNITED sTATEs DISTRICT CoURT F ' L E D
FoR THE § millers DISTRICT oF TEXAS APR 1 8 2319
|:\Q, eggs DIvIsIoN `

David J. Bradley, Clerk of Court
JEREMY HEATH NEEDuM TDCJ #1257053
Plaintiff’s Name and ID Number

JESTER III UNIT TDCJ
Place of Coniinement

CASE NO.
(Clerk Will assign the number)

 

V.

LoRIE DAvIs, PO BOX 99, HuNTsvlLLE, TX 775#2
Defendant’s Name and Address

 

TROY SIMPSON, 5 JESTER RD, RICHMOND, TX 77M06
Defendant’s Name and Address

 

LANNETTE LINTHICUM, 2 FINANCIAL PLAzA, SIE. 625, HuNTvaLLE, TX 773&0
Defendant’s Name and Address '

 

( Do NoT USE “ET AL.”)

 

vINSTRUCTIONS - READ CAREFULLY

NOTICE:

Your complaint is subject to dismissal unless it conforms to these instructions and this form.

l. To start an action you must file an original and one copy of your complaint With the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. lf you need additional space, DO NOT USE THE REVERSE
SIDE OR BACKSIDE OFANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division Where one or more named defendants are located, or Where the
incident giving rise to your claim for relief occurred If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID) , the list labeled as “VENUE LIST” is posted in your unit
law library. lt is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

Rev. 0'5/15

\‘~.

§" Case 4:19-cV-01435 Document 1 Filed on 04/18/19 in TXSD Page 2 of 15

DEFENDANT'$ NAMES AND ADDRESSES (CoNTINuED)

wILLIAM T. CROMWELL, 2 FINANCIAL PLAZE, STE. 625, HuNTvaLLE, TX 773#0
DR. FRIEDMANl 5 JESTER ROADJ RICHMOND, TX 77H06
PA ALAN EvANs, 3 JEsTER ROAD, RICHMOND, TX 77M06
.MR. THOMAS, 3 JESTER RoAD, RICHMOND, TX 77&06
LVN MAYES, 3 JESTER RoADJ RICHMONDl TX 77&06
MRS. KIzzEE, 3 JESTER ROAD, RICHMOND, TX 77H06
`DR. VENKATESAN, 501 UNIvERsITY BLvD., GALVESTON, TX 77555
'€SARA HANCOCK, 301-UNIVERSITY BLvD., GALvEsToN, TX 77555
NAME UNKNOWN, TDCJ HEALTH SERvICEs DIvIsIoN OFFICE 0F PROFESSIONAL STANDARDS,
PATIENT LIAISON PROGRAM, PO Box 99,HHUNTsv1LLE, TX 773#2-0099

 

Pe. 2 0F l

Case 4:19-cV-01435 Document 1 Filed on 04/18/19 in TXSD Page 3 of 15

d

‘ FILING FEE AND IN FORMA PA UPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. If you do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. ln this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account, If you are an inmate in TDCJ-CID, you can acquire the
application to proceed irl forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at you prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal irc forma pauperis, the prisoner shall be required to pay the full amount Of a filing fee.” See 28 'U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or a initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from you inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis )

4. If you intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account, Complete all essential paperwork before Submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE OF THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:

A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? _YES X_NO

B. If your answer to “A” is “yes”, describe each lawsuit in the space below. (lf there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

NA

1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:

Piaimiff(s) NA

Defendant(s) NA

Court: (If federal, name the district; if state, name the county.) NA
Cause number: NA

Name of judge to whom case was assigned: NA

Disposition: (Was the case dismissed, appealed, still pending?) NA

.\l.O\.U‘:PP°

Approximate date of disposition: NA

Rev. 05/15

Case 4:19-cV-Ol435 Document 1 Filed on 04/18/19 in TXSD Page 4 of 15
‘ Il. PLACE OF PRESENT CONFINEMENT: TDCJ JESTER 3 UNIT, 3 JESTER RD, RIcHMoND, TX 77406

III. EXHAUSTION OF GRIEVANCE PROCEDURES:

Have you exhausted all steps of the institutional grievance procedure? X YES _NO
Attach a copy of your final step of the grievance procedure With the response supplied by the institution

IV. PARTIES TO THIS SUIT:
A_ Name and address Ofplaintiff; J,EREMY HEATH NEEDUM, TDCJ;-."#1257053

3 JESTER ROAD
RICHMONDJ TX 77406

B. Full name of each defendant, his official position, his place ofemployment, and his full mailing address.

lyd@ndant#1; LORIE DAvIs, DIRECTOR 0F TDCJ, TDCJ, PO Box 991 HUNTSVILLE, TX 77342

 

Briefly describe the act(s) or omission(s) of this defendant Which you claimed harmed you.

THE DEFENDANT CREATED A POLICY OR CUSTOM UNDER WHICH UNCONSTITUTIONAL PRACTICES
OCCURRED1 AND ALLOWED THE CONTINUANCE OF SUCH A POLICY OR CUSTOM

])e&mdant#g; TROY SIMPSoNJ WARDEN JEsTER 3 UNIT) HDCJ, 3 JESTER RD, RIcHMoND,
TX 77H06

Brietly describe the acts(s) or omission(s) of this defendant Which you claimed harmed you.

THE DEFENDANT; AFTER BEING INFORMED OF THE VIOLATION THROUGHA REPORT OR APPEAL;
FAILED TO REMEDY THE WRONG.

De&ndmn#3:l4wm§ln;l4hldnlMa1lh:UlM3lhmdlaj§§mucELIMLLlHMBjIC_DMLL_~_
2 FINANCIAL PLAZAl STE. 625, HuNTvaLLE, TX 773HO

ell describe the acts(s) or omission s) of this defendant Which you claimed harmed y0u.
REA ED A POLICY OR CUSTOM UNDE WHICH UNCONSTITUTIONAL PRACTICES OCCURREDJ AND
THE CONTINUANCE OF SUCH A POLICY OR CUSTOM.

lkdbndant#4: WILLIAM T. CROMWELL, PHARMACY SuPERvIsoR, HUNTSVILLE PHARMACY,

2 FINANCIAL PLAzA, STE. 625¢4HuNTsv1LLE, TX 773&0
+ . Briefl% describe the act(s) or omission(s) of this defendant Which you claimed harmed you.
THE DEFENDANT AS GROSSLY NEGLIGENT IN SUPERVISING SUBORDINATES WHO COMMITTED THE WRONGFUL

ACTS AND EXHIBITED DELIBERATE INDIFFERENCE TO THE RIGHTS OF INMATES BY FAILING TO ACT ON
INFORMATI|‘ ‘ ‘ " B‘ |‘ l |“ * ' " RE'OCCURlNG.

lhjbndant#§: NAME NOT KNOWN 0F TDCJ HEALTH SERvIcEs DIvIsIoN, OFFICE oF PROFFESIONAL
STANDARDS, PATIENT LIAISON PROGRAM. PO Rox QQ. HHNTQVI\|F. TX 773q7-HOQQ

Briefly describe the act(s) or omission(s) of this defendant Which you claimed harmed you.

          

       

THE DEFENDANT, AFTER BEING INFoRMED oF THE vioLATioN THRouGH A RFPQRT QR,AppFAi.
FAILED T0 REMEDY THE wRoNG. `

Rev;os/l$

Case 4:19-cV-01435 Document 1 Filed on 04/18/19 in TXSD Page 5 of 15-

IV. PARTIES TO THIS SUlT (CONTINUED)

DEFENDANT #6

PA ALAN EvANS, SHELTER HOUSING JESTER 3 PA, TDCJ, 3 JESTER RD., RICHMOND, TX
77Q06 ,

THE DEFENDANT PARTICIPATED DIRECTLY IN THE ALLEGED coNSTITuTIONAL vIOLATION AND
THE DEFENDANT AFTER BEING INFORMED oF THE vIoLATIoN THROUGH A REPORT 0R APPEAL,
FAILED T0 REMEDY THE wRoNG AND THE DEFENDANT EXHIBITED DELIBERATE INDIFFERENCE
T0 THE RIGHTS 0F INMATES BY FAILING T0 ACT 0N INFORMATIQN LNDICATING THAT
uNcoNsTITuTIoNAL AcTs wERE ocCuRRINe. `

DEFENDANT #7

DR. FRIEDMANJ MEDICAL DIRECTOR JESTER 3 UNIT TDCJ, JESTER 3 UNIT TDCJ, 3 JESTER
RD,, RICHMOND, TX 77&06

- THE DEFENDANT PARTICIPATED DIRECTLY IN THE ALLEGED coNsTITutlowAL vloLATloN AND THE
DEFENDANT, AFTER BEING INFORMED 0F THE vloLATIoN THRoucH A REPORT 0R APPEAL,

FAILED To REMEDY THE wRoNG AND THE DEFENDANT wAs GROSSLY NEGLIGENT IN suPERvIsIN@
suBoRDINATEs wHo coMMITTED THE wRoNGFuL ACTS.

_DEFENDANT #8

DR. VENKATESAN, ONCOLOGY UTMB-CMC, UTMB HosPITAL GALVESTON, 301 UNIVERSITY BLvD.,
GALvEsToN, TX 77555

THE DEFENDANT PARTICIPATED DIRECTLY IN THE ALLEGED`coNSTITuTIoNAL vioLAT;oN AND THE
DEFENDANT, AFTER BEING INFGRMED 0F THE vIoLATIoN THROUGH A REPORT 0R APPEAL,

FAILED T0 REMEDY THE wRONG. `

 

DEFENDANT #9

LVN MRS. MAYES, NURSE AT JESTER 3 UNIT SHELTERED HouslNG, JESTER 3 UNITJ 3 JESTER
RD., RICHMOND, TX 77H06

THE DEFENDANT PARTICIPATED DIRECTLY IN THE ALLEGED coNsTITuTIONAL v10LAT10N AND THE
DEFENDANT, AFTER BEING 1NF0RMED 0F THE vloLATIoN THROUGH A REPORT oR APPEAL,

FAILED To REMEDY THE wRoNe. v

DEFENDANT #10
SARA HANcocK, PALLATIVE CARE UTMB-CMC, UTMB HosPITAL GALvEsToNJ 301 UNIvERsITY

BLVD., @ALVESTON, Tx 77555
THE DEFENDANT PARTICIPATED DIRECTLY IN THE ALLEGED CONSTITUTIONAL VIOLATION AND THE

PG. 2 0F 3

Case 4:19-cV-01435 Document 1 Filed on 04/18/19 in TXSD Page 6 of 15

lV. PARTIES TG THIS SUIT (CONTINUED)

THE DEFENDANT; AFTER BEING INFORMED OF THE VIOLATION THROUGH A REPORT OR APPEALJ
FAILED TO REMEDY THE WRONG.

DEFENDANT #ll

MRs. KIzZEE, NURSE MANAGER, JESTER 3 UNIT TDCJ, 3 JESTER RD., RICHMOND, TX 77H06
THE DEFENDANT EXHIBITED DELIBERATE INDIFFERENCE To THE RIGHTS 0F INMATES BY
FAILING To ACT 0N INFORMATION INDICATING THAT UNCONSTITUTIONAL AcTs wERE OCCURING.

\DEFENDANT #12

MR. THOMAS, PRACTICE'MANAGER, JESTER 3 UNIT TDCJ, 3 JESTER RD., RICHMOND, TX
77406

THE DEFENDANT, AFTER BEING INFORMED oF THE vloLATIoN THROUGH A REPORT 0R APPEAL,
FAILED To REMEDY THE wRoNe AND THE DEFENDANT cREATED A custom uNDER wHIcH
UNCONSTITuTIoNAL PRAcTIcEs occURRED, 0R ALLOWED THE coNTINuANcE 0F sucH A POLICY
0R cusTOM. THE DEFENDANT EXHIBITED DELIBERATE INDIFFERENCE To THE RIGHTS 0F
INMATES BY FAILING T0 ACT 0N INFORMATION INDICATING THAT uNcoNsTITuTIoNAL

AcTs wERE occuRRING.

PG 3 0F 3

VIII.

Case 4:19-cV-01435 Document 1 Filed on 04/18/19 in TXSD Page 7 of 15
STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,

when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite anv cases or statutes. If you intend to allege a number of related claims, number

and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY

STRIKE YOUR COMPLAINT.
PLAINTIFF ls TERMINALLY ILL oiAeNosEo wITH cHRoNIc LYMPHocYTIc LEUKEMIA/PROLYMPHOCYTIC
LEUKEMIA sTAGE H oN 8/2&/2016. GIvEN THE RARITY oF B-cELL PRoLYMPHocYTIc LEuKEMIA
THE oPTfMAL TREATMENT REGIMENS ARE NoT wELL-DEFINED, AND THE DIsEAsE cARRIEs A PooRER
PRoGNosIs ovERALL THAN CLL AND cuRRENTLY Nows oF THE coNvENTIoNAL THERAPIES ARE
cuRATIvE, AND THE eoAL or T+ERAQY SHouLo BE To PREvENT coMPLIcATIoNs FRoM CLL erLE
oPTIMIzING ouALITY oF LIFE. STAGE 3 AND 4 PATIENTs (ANEMIA/THROMBOCYTOPENIA), HAvING
MEDIAN suRvIvALs oF 71-19 MoNTHs IN THE 0RIGINAL REPORT. (CLL/BCELL-PLL-CANCER
THERAPY ADvISoR) PLAINTIFFS CT scANs oN 1/25/2019 AND 3/08/2019 sHow LEUKIMIA/
LYMPHOMA LEsIoNs IN THE sPLEEN THAT ARE NEw AND INcREAsEo iu size AND NuMRFR
(coNTINuED oN ATTACHMENT)

 

 

RELIEF :

State briefly exactly what you want the court to do for you. Make no legal arguments Cite no cases or
statutes.

PLAINTIFF IS REQUESTING A PRELIMINARY INJUNCTION. pLAINTIFF WILL SUFFER.'..

IRREPARABLE INJURY UNLESS `

(coNTINu
GENERAL BACKGROUND INFORMATION; ED ON ATTACHMENT)

A. State,.in complete form, all names you have ever used or been known by including any and all aliases.

 

B. List all TDCJ -C]D identificaiton numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

 

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES X NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

l. lCourt that imposed sanctions (if federal, give the district and division):

2. Case number:

 

 

3. Approximate date sanctions were imposed:

4. Have the sanctions been lifted or otherwise satisfied? YES NO

Re.v_. 0`5*/15

Case 4:19-cV-01435 Document 1 Filed on 04/18/19 in TXSD Page 8 of 15
V. SlATEMENT OF CLAIM (CoNTINUED)

coMPAIREo To PRIoR EXAM. (UTMB HEMAToLooY/owcotoov). PLAINTIFF Is IN PALLIATIVE
cARE sTARTING ARouND 9/27/2018. TDCJ CoRREcTIondL MANAGED HEALTH CARE POLICY
#6-51.8 (EFFECTlvE oATE 3/17/2016) READSL :_ZCARE oF OFFENDERS wITH TERMINAL
CoNoITIoNs”o PuRPosE: ”To PRovIDE A coNTINuUM oF cARE FoR PATIENTS wITH TERMINAL
cowolriows, FRoM oUTPATIENT PALLIATIVE cARE To INPATIENT HosPIcE cARE THAT
MAXIMIZES THE PATIENT'$ ACTIVITIES oF DAILY LIvINe AND ENHANCES THE ovERALL
ouALlTY oF REMAING LIFE”. PALLIATIVE CARE: ”REFERS To sEvacEs PRovIDEo To A
PATIENT FACING A LIFE-LIMITING ILLNESS THAT FocuSEs PRIMARILY oN REDUCTION oR
ABATEMENT oF PAIN AND oTHER sYMPToMs cAusING DISCoMFoRT”. ALso, ”TDCJ AND ITS
AFFILIATE uNIvERSITY (UTMB GALvEsToN) PRovIDERs wILL oFFER A coNTINuuM oF cARE/
suPPoRT, AND EoucATloN REGARDING ENo-oF-LIFE cARE AND oPTIoNs FoR oFFENDERs wITH
TERMINAL coNDITIONs INCLUDING: PALLIATIVE CARE IN THE ouTPATIENT SETTING”.
FURTHER, ”ALL oFFENDERS wHo HAvE BEEN IDENTIFIED As HAVING A TERMINAL MEDICAL
cowoltlow AND ARE REcEIvING PALLIATIVE cARE; THE FACILITY MEDICAL DIREcToR
(DR._FRIEDMAN) oR DEsIGNEE (MR. THoMAs, PA EvANs, NURSE_MANAGER KIzzEE) sHALL

BE RESPoNsIBLE FoR PRovIoINe NoTIFICATION IN wRITING To THE FACILITY wARDEN

(TRoY SIMPsoN) oR DESIGNEE (LoRIE DAvrs) oF ALL oFFENDERS IDENTIFIED As HAVING

A TERMINAL coNDITION.” DEFENDANIS' LoRIE DAvIs, TRoY SIMPsoN, LANNETTE LINTHICUM,
WILLIAM CRonELL, DR. VEHKATESON, DR. FRIEDMAN, PA EvANs, SARA HANcocK, MR.
THOMAS, MRS. KIzzEE AND PATIENT LIAIsoN OFFICE; AccoRDING To §MC POLICY G-51.8
ARE ALL DIRECT AND leIREcT PARTICIPATANCES wHEN vloLATING THIs PoLIcY. HIGHER
oFFIcIALs LoRIE DAvls AND LANNETTE LINTHICUM cREATED A POLICY oR custom uNDER
wHIcH uNcoNsTITuTIoNAL PRACTICES occuRREo AND LoWER oFFIcIALS, DR. FRIEDMAN,

PA EvANS, MR. THoMAs AND MRS. KIzzEE; AccoRDING To POLICY wERE REouIRED To NoTIFY
IN wRITINo ALL PATIENTS wHo ARE TERMINALLY ILL To THE WARDEN TRoY SIMPSoN, JESTER
3 UNIT TDCJ° DR. FRIEDMAN, PA EvANs, DR. VENKATEsoNJ SARA HANcocK, MR. THoMAs,
MRS. KIzzEE, WILLIAM CRonELL, LVN MAYES, AND PATIENT LIAIsoN OFFICE, HAvE ALL
BEEN NOTIFIED oF PLAINTIFF'S TERMINAL coNDITIoN THRouGH A REPORT, APPEAL, sicK
cALL, REouEsT FoRM, POLICY oR GRIEvANcEs. SoME oF THESE sAME oFFIcIALs HAvE

ser iN MoTIoN A sERIEs oF EvENTs THAT THEY KNEW oR REASoNABLY sHouLo HAvE KwowN
wouLo cAusE PLAINTIFF sEvERE PAIN. THESE ACTIoNS INCLUDE ”DENYING PALLIATIVE
TREATMENT”, POLICY 6-51.8, AND ”DENYING DEToxiFicATioN AccoRoING To PoLlorr
#G-Sq.l”. PLAINTIFF HAS BEEN oN ”MoRPHiNE”, AN oPIoIo FoR ovER 2 YEARS AND THE
ABovE oFFIcIALs SToPPED THE opioo MEDICATION FoR sEvER PAIN oN 2/13/2019 wITHouT
TAPPERING HIM oFF, IE oEToxIFIcATIoN. CMC POLICY #G-BH.l DETOXIFICATION:_'

 

PG. 2 oF 4

Case 4:19-cV-01435 Document 1 Filed on 04/18/19 in TXSD Page 9 of 15

V. STATEMENT 0F CLAIM (coNTINuED)

”PuRPosE: To DESCRIBE GUIDELINES FoR THE oEToXIFchTIoN oF oFFENoERs”. _PoLICY:
_1;2_YDETOXIFICAT10N 13 PRovIDEo uNDER DIRECT MEochL suPERvIsIoN IN ACCoRDANcE
wITH LocALQ sTATE AND FEDERAL LAWS”. _2;2_”THE DisEAsE MANAGEMENT GUIDELINES IN
THE cuRRENT coRREcTIONAL MANAGED cARE FoRMuLARY wILL BE FoLLowEo FoR THE olsco-
NTINUATION oF BENZoDIozEPINEs oR oPloIDs”. _3;2_”GUIDELINES FoR THE TREATMENT
oF oFFENoERs MANIFESTING sYPMToMS oF INToxchTION oR wlTHoRAwAL ARE DEvELoPED
BY THE MEDICAL/MENTAL HEALTH sERvicEs sTAFF AND FoLLowED.”

To sTAaT THINGS oFF; PALLIATIVE cARE POLICY REouIRED THAT oFFIcIALs BE GIVEN
NOTICE oF PLAINTIFF's TERMINAL ILLNESS. THIs HELPS PRovE THE oFFIcIALs KNowLEDGE
oF THE sERIous MEDICAL NEEDS oF PLAINTIFF. PAL£IATIVE TREATMENT PERSIST oF
PAIN MANAGEMENts PLAINTIFF wAs RECEIVING 100Mo ER MORPHINE TWICE DAILY AND A
MoRPHINE ELIXIR EVERY H HouRs; THERE 13 No DENYING THAT PLAITIFF wAs uslwe
oPIoIoS. (9/15/17 DR. OJo) PLAINTIFF's FINAL DIAGNOSIS wILL Ngy§g CHANGE
BEcAusE His ILLNEss 13 NoT cuREABLE. THE ooAL ls To MAKE PLAINTIFF ”coMFoRTABLE”
so THE REMAINING LIFE HE AHs LEFT rs NoT IN PAIN. 0NcoLooY cLINIc HAs NoTED
PLAINTIFF'$ sEvERE SPLEEN PAIN (5/18/17; 9/10/17; 11/16/17;'2/28/18; 0/0/18;
8/2/18; 12/19/18) 2/27/19). THESE cLINIc NoTEs ARE MEDICAL REcoRDs AvAILABLE
To uNIT PRovIDERs. PLAINTIFF HAs BEEN ADMITTED INTo HosPITAL GALvEsToN ovER 12
TIMES»IN THE PAST 3 YEARS FoR cANcER RELATED ISSUES (8/2H/16; 9/28/16) 9/2/16;
1/18/17; 6/30/17; 7/1/17§ 0/0/18; 6/#/18; 7/9/18; 10/0/18; 1/10/19; 2/19/19).
MEDICAL REcoRDs AND cLINic REcoRDs sHow PLAINTIFF wAs ALREADY PRESCRIBED MoRPHINE
FoR cANcER PAIN, BuT wHEN PLAINTIFF TRANSFERS To JESTER 3 UNIT) PA EVANS ARouND
OcT-Nov. 2018, SENT EMAILS out To oNcoLoGY, PALLIATIVE cARE AND PHARMACY TELLING
THEM To ouEsTloN PLAINTIFF's usE oF MoRPHlNE. wILLIAM CRonELL rs PHARMACY
suPERvISoR; PRIOR To PA EvANS EMAILS, PHARMACY HAD ALREADY APPRovED`A NoN-
FoRMULARY REouEsT FoR DR. FRIEDMAN IN 0cT. 2018 FoR 90MG ER TABLET MoRPHINE
TwlcE DAILY AND THE ELIXIR 10Me MoRPHINE EvERY 8 HouRs. THE NoN-FoRMuLARY wAs
APPRovED To LAST uNTIL H/2H/19. BUT ALL oF THIs wAs TAKEN FRoM PLAINTIFF.
PHARMACY PUT A HoLD oN ALL oF PLAINTIFF'$ MoRPHINE; REoucED THE 90MG TABLET To
30MG AND TooK THE ELIXIR. THIS wAs DoNE INTENTIONALLY! PA EvANs INTERFERRED
wITH DIREcTo MEDICAL oRDERs FRoM A HIGHER oFFIc;AL; INTERFERING wITH PALLIATIVE
TREATMENT; TREATMENT oNE PRESCRIBED To A TERMINAL cANCER PATIENT! PA EvANS
Actiows, 1NTENT10NALLY INTERFERING wiTH THE TREATMENT ALREADY PRESCRIBED AND
FAILING To PRovIDE PATIENTs ALREADY PRESCRIBED PAIN MEDICATION FoR cANcER PAIN
”BoRDERS 0N THE BARBARoUs”. '

T PLAINTIFF sENDs DR. FRIEDMAN, MR. THoMAs, PA EvANs AND NuRsE KIzzEE NOTICE

PG. 3 oF 0

Case 4:19-cV-01435 Document 1 Filed on 04/18/19 in TXSD Page 10 of 15
V. STATEMENT OF CLAIM (coNTINqu)

rHAT HE NEEDS To BE sEEN; HIS PAIN MEDICATION ls BEING INTERFERED wITH AND THAT
HE Is suFFERING PAIN. (2/0/19; 3/10/19; 2/19/19) 2/17/19; 3/1/19; 10/20/18;
10/25/18; 11/8/18; 11/20/18; 12/3/18; 12/5/18; 12/18/18; 12/10/18; 12/28/18;
12/29/18; 1/1/19; 1/3/19) 1/0/19; 1/7/19; 1/8/19; 1/10/19; 1/12/19) 1/13/19;
1/30/19; 1/31/19) 2/1/19; 2/0/19) 2/7/19; 2/8/19; 2/9/19; 2/11/19; 2/13/19;
2/15/19; 322/195 GRIEVANCE #2019026950 & 2019051175) THE sHEER NUMBER oF SPEct
IFIC INSTANCES IN wHIcH THESE PRovIDERS KNEW AND INSISTED oN CoNTINuING couRsEs
oF TREATMENT THAT THE PRovIDERs KNEW wERE cAusINo PLAINTIFF PAIN AND THAT wERE
INEFFECTIVE cAUsED A SUBSTANTIAL RISK oF sERIous HARM To THE PLAINTIFF. A
SERIous MEDICAL NEED EXISTS wHEN THE FAILURE To TREAT A PRISoNERs coNDITION couLD
RESULT IN FURTHER sIGNIFIcANT INJURY 0R THE uNNEcEssARY AND woNToN INFLICTION
oF PAIN. A sERlous MEDICAL'NEED 13 THE PRESENCE oF A MEDICAL coNDITION THAT
sIGNIFICANTLY AFFECTS AN lwoivIDuALs DAILY ACTIVITIES; 0R THE EXISTENCE oF
cHRoNlc AND suBsTANTIAL PAIN. IN REGARDS; PLAINTIFF HAs CLL/PLL, A LEUKEMIA
THAT ls A cHRoNIc DISEASE THAT cAusEs sEvERE PAIN IN ABDoMEN. PLAINTIFF'$ DIA-
GNosIS HAS NoT cHANGED AND IN REGARDS Hls PAIN MEDICATIoN (MoRPHINE) SHouLD NoT
BE.cHANGEo,

0N 2/13/19, DR. FRIEDMAN, PA EvANs (JESTER 3 PRovIDERs), WILLIAM CRonELL
(PHARMACY), AND DR. VENKATESAN (oNCoLoGY) sToPPED PLAINTIFF's MoRPHINE wITHouT_d
TAPPERING HIM oFFJ vIoLATINe oEToxIFIcATIoN POLICY 0-50.1. PLAINTIFF suFFEREo
PAIN NEEDLESSLY wHEN RELIEF wAs READLY AvAILABLE; THERE NEEDS To BE A cAusE oF
AcTIoN AGAINST THosE wHosE DELIBERATE INDIFFERENCE ls THE cAusE oF HIS suFFERINo.
0N 2/12/19, PLAINTIFF REPORTS To LVN MAYES THAT HE NEEDS HIS MoRPHINE, THAT
wITHouT IT HE wILL GET sICK. LVN MAYES TREATED PLAINTIFF NoT AS A PATIENT, BUT
As A NUISANCE AND wAs INSUFFICIENTLY INTERESTED IN HIS HEALTH To TAKE EvEN
MINIMAL sTEPs To GUARD AGAINST THE PossIBILITY THAT THE INJURY wAs sEvERE.
READING LVN MAYES' cLINIc NoTES oN 2/13/19 IN PLAINTIFFS MEDICAL RECORDS;
MAYES oro NoT BELIEVE PLAINTIFF AND SHE sEEN PLAINTIFF As A NUISANCE. THERE
wAs No PHYSICAL ExAMINATIoN oF PLAINTIFF AND FouR DAYS LATER PLAINTIFF wAs'
FouND oN THE FLooR IN sEvERE PAIN FRoM wITHDRAwLS. LVN TAIwo wAs THE cLINIc
NURSE AND HER cLINIc NoTEs ARE DATED 2/17/19. THE NEXT DAY PLAINTIFF 13 GETTING
sIcKER; HE ENDS uP IN'OAKBEND HosPITAL oN 2/13/19 FoR sYMPToMs oF wITHDRAWLS.

BoTH DR. FRIEDMAN AND PA EvANs KNEW PLAINTIFF HAS BEEN REouEsTING AND NEEDED
MoRPHINE. THE PRovIDERs oNLY sEEN PLAINTIFF As A BuRoEN; A oRu@-usERsEEKING
DRUGS. THEY DID AND oo NoT sEE PLAINTIFF As A TERMINALLY ILL cANcER PATIENT

PG. 0 oF H

Case 4:19-cV-01435 Document 1 Filed on 04/1-8/19 in TXSD Page 11 of 15

V. STATEMENT OF ClAlM (coNTINuED)

1N PALLIATIVE cARE. DR. FRIEDMAN AND PA EvANs BoTH 313N5D oFF oN LVN MAY53

cLINIc REPORT oN 2/13/19. BoTH PRovIDERs 3550§5§ To 5xAM1N5 oR PRovIDE MoRPHINE,
AND TH51R Ac110N3 AND 315N oFF ow 2/13/19 SUPPoRTS AN 1N55R5NC5 THAT THEY w5R5
HosT115 AND 013M1331v5 To PLAINTIFF'S N5503 AND TH5R550R5 DELIBERATELY INDIFFERENT.
MoRE FACTS 05 DELIBERATE INDIFFERENCE 13 oN 2/8/19 wH5N PLAINTIFF N011c53 A
MEDICAL R531R1c110N wAs REMovED FRoM MEDICAL R5coRDs. A RESTRICTION THAT 1513
TDCJ Kwow THAT PLAINTIFF N5553 To 55 oN A uNIT THAT PRov1D53 MEDICAL stAFF oN

THE uNIT 24 HouR3 A DAY 005 To PLAINTIFF'$ PALLIATIVE cARE NEEDS AND~H13 LEUKEMIA ,
AND THRoMBocYPToPENIA DIsoRDER. PA EvANs R53P0ND wITH A H0311L5 AND D13M1331v5
ATTITUDE 31AT1NG ”24 HouR UNIT NoT REQUIRED. P50P15 HAv5 TH13 3AM5 PRoBLEM

AND AR5 AT HOME wwITH No MEDICAL cARE”. PLAINTIFF 13 NoT AT HOME wH5R5 H5 HA3
Acc533 To H5ALTH 35Rv1c53 AND wITH TH13 BEING THE cA351 THE LAw R5ou1R53 PR130N5R3
To HAv5 Acc533 FoR ALL_THEIR MEDICAL N55D3. PA EVANS AcT10N3 AND 31A15M5N13
DIRECTLY oEMoNsTRATE oN INDIFFERENT oR H031115 ATTITUDE TowARos PLAINTIFF.
EVIDENCE 05 TH13 3053 FURTHER WHENPA EvANs oN 12/13/18; wH1L5 NUR35 MANAGER

MRS. K12255 wA3 1N31DE THE cLINIc 0551c5 1N 3H5115R50 HousING wH5R5 PLA1NTIFF

13 HousED; PA EvAN3 stooo BETWEEN K12255 AND PLAINTIFF AND ToLD PLAINTIFF ”You

AR5 KICKED out 05 MEDICAL, You wILL N5v5R R5c51v5 MEDICAL TREATMENT H5R5 AGAIN”.
TH13 TooK PLACE IN FRoNT 05 5v5RY PR130N5R 1N 3H5115R50 HousINe, THE wAs 1N
R53P0N35 To A PREA v10LATIoN PLAINTIFF FILED oN 12/13/18 AFTER PA EvANs MADE
DERoGoToRY coMMENTSVTO PLAINTIFF AND wHEN PLAINTIFF wA3 REPORTING THE AcT10N3,

To NURSE MANAGER K12255.

PLAINTIFF REPORTS THE oERoGAToRY coMMENTs To TDCJ oFF1c1AL3. PREA oFFIcIALS
oPEN A 35xUAL HARASSMENT cA35 AGAINST PA EvANS. TRYING To JusTIFY H13 ACTIONS,
PA EvANs`suBMITs oERoGAToRY coMMENTs INTo PLAINTIFF MEDICAL RECoRos oN 12/13/18.
ON 1/3/19J PA EvANs SUBMITS MoRE oERoGAToRY coMMENTs INTo PLAINTIFF's MEDICAL
RECoRDs. NoT HAVING ANYTHING To Do-wITH PLAINTIFF's MEDICAL N55031 THE coMMENTS
SUBM1TT50 w5R5 To TRY JUSTIFYING EvANs 1153 AND Actlows; To HARA33 PLAINTIFF
Now AND 1N THE FuTuRE wHEN oTHER PRovIDERS R5Ao THE 1153 FRoM PA EvANs. Now
THAT A PREA vloLATION wA3 SUBMITTED, 113 5A3Y To 355 THE H031115 AND 013M1331v5
ATTITUDE 05 PRovIDERS AND 31AFF. 0N 2/13/19, wHEN LVN MAYES wA3 INFORMED oF
PLAINTIFF's MoRPHINE w1THDRAwAL AND How 3H5 AND PRovIDERs wAITs FoR A MANIFEST
5M5R55NCY BEFoRE oBTAINING MED1CAL cARE 3H0w3 TH51R o511BERA15 INDIFFERENCE To
PLAINTIFF'S coNSTITuTIONAL RIGHTS. ON 2/17/19, wHEN PLA1NT155 3553 LVN TAIWo;
3H5 N0115150 PA EvANs AND EvAN3 A3 A JoKE oRDERS lBoRPoFEN, A MEDICATION NoT

PG. 5 oF 4

>`/<

Case 4:19-cV-01435 Document 1 4|:i|ed on 04/18/19 in TXSD Page 12 of 15

V. STATEMENT 0F CLAIM (coNTINuED)

50R 035 10 wlTHoRAst. PA EvANS FAILURE 10 1N001R5 1N10 5335N11AL 5A013 1HA1
AR5 N500533ARY 10 MAKE A PR0553310NAL JUDGMENT 3How3 THAT H5 wA3 H031115 AND
013M1331v5 10WARD PLA1N1155 BEcAusE, ANY MEDICAL PR0553310NAL wouLD KNow 1HA1
A515R 2 Y5AR3 05 usINe MoRPHINE, 1H5 PA115N1 13 301N3 10 30555R wlTHDRAst AND
1R5A1M5N1 13 N55050. PA EvAN3 AND DR. FRIEDMAN BoTH AR5 IN 1H5 wRONG wHEN 0N
1/25/19, PLA1N1155 wAs 0130HAR050 5R0M H03511AL GALv5310N. THE 0R05R1N3 5A01111Y,
H03511AL GALv5310N, TDCJ'S A55111A15 UN1v5R311Y, 0R05R50 PLA1N1155 0N 1/25/19
MoRPHINE 30M3 ER TABLET 1w105 DAILY 50R 10 DAYS X'3 1 MoNTH. ,WHEN PLA1N1155
RETURNED 10 15315R 31 PA EvANS AND DR. FRIEDMAN AND PHARMACY, MR. CoMWELL

FAILED 10 ca§§Y 001 D1R501 MEDICAL 0R05R3 wHEN 1H5 M5N110N50 055101A13 05115-
5RA151fo0Y1H5 PRESCRIBED MoRPHINE DA15 05 10 DAYS X'3 1 MoNTH (1/25/19 10

2/4/19 1H5N 2/4/19 THRU 3/4/19) AND cHANGED 11 10 3105 ow 2/13/19. PA EVANS

AND DR. FRIEDMAN ALoNG w11H MR. CRonELL 1N15N110NALLY 1N15RFERED w11H 1H5
1R5A1M5N1 PRESCRIBED BY TDCJ H03511AL GALv5310N 3H0w1N3 101AL DISREGARD 50R THE
01R501 MEDICAL oRDERs AND PLA1N1155'3 35v5R5 PAIN. TH535 PRovIoERs A0110N3

FALL BACK oN 1H5 coMMENT EvANs MADE 10 PLA1N1155 wHEN H5 5115 1H5 PREA v101A110N.

`l_OOKING AT THE DATES OF THE REPORTED VIOLATIONS; ITS EASY TO SEE THAT EV/-\NS

AND FRIEDMAN AR5 HoLD1N3 H031115 AND 013M1331v5 55511N03 TowARos PLA1N1155.
DENYING M5010A110N, R55031N3 10 355 PA115N1... 0N 2/4/19 AND 3/1/19; DR.
FRIEDMAN.RESPoNDED 10 PLA1N1155'3 MEDICAL R500531 BY 3AY1N0: REEUSING A5501N1M5N1
AND 05N150 A5501N1M5N1. TH13 13 101ALY DELIBERATE 1N01555R5N05.

WHY 13 PLA1N1155 N01 R5051v1N3 PRoPER PAIN M5010A110N AND wHY wAs H13 M5010A110N
3105550? THE coNDuCT 05 PA EVANS AND DR. FRIEDMAN 31MPLY MAK53 No 35N35 AND 13
001 5XPLA1N50 1N 1H5 MULTIPLE A115M513 PLA1N1155 HA3 MADE 10 PR0v105R3. FAILING
10 RESPoND 10 APPARENTLY 35R1003 coMPLA1N13 AND R55031N3 10 cARRY 001 55530R1550
oR R500MM5N050 1R5A1M5N13 50R No APPARENT R5A30N RA1353 A 5A010AL 0053110N 05
DELIBERATE 1N01555R5N05.

A R51A150 13305 13 50350 IN WHICH 5R130N M501CAL 55R30NN51 HAvING R555RR50
PLA1N1155 10 A 35501A1131 (PALLIA11v5 cARE) 5AIL 10 cARRY 001 1H5 35501A1131'3
RECoMMENDATIoNS. 11 355M3 THAT wHEN PR130N 055101A13 oR MEDICAL 31A55 R555R
PLA1N1155 10 AN 0013105 00N3051AN1, 1H5Y AR5 IN 555501 coNCEDING 1HA1 1H51R owN
JUDGEMENT 13 N01 30551015N1 10 A00R533 1H5 PLA1N1155'3 MEDICAL 00N01110NJ AND
wHEN 1H5Y DISCREGARD 1H5 00N3011AN1’3 01R50110N3, 1H5Y 3HouLo A1 A MINIMUM 35
R5001R50 10 PR0v105 A cowlecING 5xPLANA110N 50R 1H51R cH0105, AND N01 M5R51Y
10 LABLE 1H5 MA115R A3 A 01555R5N05 05 MEDICAL 051N10N.

0§. 6 05 4

Case 4:19-cV-01435 Document 1 Filed on 04/18/19 in TXSD Page 13 of 15

1 V. STATEMENT OF CLAIM (coN11N050)

M5010A1 PR0v105R3 R535000 BY 3AYING THAT 1H5Y 010 PRov1050 30M5 M5010A1
cAR5J 0R 1HA1 M5010A1 cAR5 wAs A0500A15 1N 05N5RA1, 301 PRISoN 055101A13 M031
R5350N0 10 A11 05 51A1N1155'3 35R1003 M5010A1 05503, N01 0031 1H5 M1N0R 0N53
1H5Y cAN A010A11Y HAN015. To 3How How 0011 PRov105R3-AR5 M131R5A11NG 51A1N1155J
00 2/7/19 AND 3/2/19, DR. FR150MAN 15113 PLA1N1155 oN 51A1N1155’3 R500531 50RM
FoR M5010A1 H5151 THAT H5 (DR. FR150MAN) R550353 10 355 HIM (51A1N1155).
AH dece'm|°‘\`l`:$ °"e' Su€d l“ ple\‘f\l~\‘@f`f> §l‘l§& Clo»‘m .‘r\ l~l\a§r` 1`r\cl1`v"duol Or\cl ~Ll'\a.‘r
o£-ca‘c,\`al Co{>ac`.l-\`€&,

VI. RELIEF (coN110050)

10 PR0v105 A1R5A0Y PR530R1050 PA1N M5010A110N (MORPHINE ER 1A01513 100M3 10105
0A11Y) AND (0N5 10M0 511x1R_MoRPH1N5 5v5RY 6 H00R3) 50R 51A1N11553 cHRoNIc
PAIN cA0350 BY H13 ENLARGED 35155N 005 10 cHRoNIc 1YMPH0AY110 150K5M1A/
PRoLYMPHocYTIc 150K5M1A 31A05 4 AND 51A1N11553 BoN5 PAIN FROM 01A300313 05
THROMBocYToPENIA, 3515N10 HY5005N311153 AND PANCY1055N1A (BoNE MARRow PA1H0103Y
REPORT 3/7/2019). THE 1N000110N 133053 UTMB A55111A15 0N1v5R311Y ”PA111A11v5
cARE” PRov105R3 10 PRov105 51A1N1155 w11H ”PA111A11v5 1R5A1M5N1” (100M3 ER
1A01513 1w105 0A11Y MoRPH1N5) 50R 1H5 R5000110N 0R ABA15M5N1 05 PAIN AND 01HER
3YM510M3 cA031NG 01300M50R1 (P1A1N1155'3 cANcER 3YMPToM3, TERMINAL coN01110N)
AND PR0v105 51A1N1155 w11H 1H5 A010A1 cARE 00111N50 1N CMC P011CY 0-51.8 1HA1
TDCJ AND 1H51R A55111A150 0N1v5R311Y PR0v105R3 HAvE 51A1N1155 A1R5A0Y 1N

”CARE 05 0555N05R3 w11H TERMINAL CoN01110N3”.

P1A1N1155 HA3 A ”35R1003 M5010A1 N550” 50R A PRIoR coN01110N 05 150K5M1A1 1H5
N550 5x1313 wHEN M5010A1 PR0v105R3 5A110R5 10 1R5A1 51A1N1155'3 PA111A11v5
cARE 1R5A1M5N1 50R H13 15RM1NA1 00N01110N 5500053 PLA1N1155'3 A011v11153 05
0A11Y 11v1NG.AN0'R500053 1H5 0v5RA11 00A111Y 05 R5MA1N1N3 1155 50R 150K5M1A
PA115N1 (51A1N1155). `

P1A1N1155 w111 30555R ”IRREPARABLE 10005Y” w11H001 AN 1N000110N, v101A11N0
PLA1N1155'3 EIGHTH AMENDMENT R13H1. P1A1N1155 w111 30555R M0R5 wlTHouT AN
1NJucTIoN THAT PR130N AND M5010A1 055101A13 w111 30555R 15 1H5 1N000110N 13
0RAN150. THE BALANCE 05 HAR03H153 13 THAT PLA1N11553 1N15R531 IN M5010A1 cARE;
R5051v1N3 H13 MoRPHINE 50R cANcER R51A150 PAIN AN0'5A111A11v5 1R5A1M501 001-
w513H53 1H5 81A15'3 1N15R531 IN 3Av1N0 MoNEY 0R M5010A1'3 1N15R531 1N HAvING
10 PR0v105 A0500A15 AND 0N05 A1R5A0Y PR530R1350 M5010A110N AN0'1R5A1M5N1.

11 13 1N 1H5 500110'3 1N15R531 10 GRANT 1H5 1N0000110N 0N MA115R3 THAT 1H5

PG. 7 05 4

Case 4:19-cV-O1435 Document 1 Filed on 04/18/19 in TXSD Page 14 of 15
- l

VI. RELIEF (00011N050)

PuBLIc HA3 AN 1N15R531 10 PR01501 PLAINTIFF'S coN31110110NA1 R13H13. THE
500110’3 1N15R531 10 05H010 1H5 R13H1 10 A0500A15 M5010A1 cAR5 AND 1R5A1M5N1
wHEN 11 13 35103 ARBITRARILY 05N150 BY PR130N M5010A1 055101A13 ABSENT 15011-
1MA15 R5A30N3 50R N01 50110w1NG 1H51R owN H5A11H cAR5 POLICY FoR 15RMINA1
0ANc5R_PA115N13 1N 1H51R cARE.

P1A1N1155 13 A3KING 50R coMPENsAToRY 0AMA3531 NoMINAL 0AMA353 AND 50N111v5
0AMA353. P1A101155 13 ASKING 1HA1 35Rv105 AND PR00533 05 133050 AccoRDING 10
1H5 LAW AND R500531 50R 011A110N/30MM0N3 10 55 133050.

`P1A1N1155 R500531 THAT 1H5 COURT GRANT H1M'01300v5RY AccoRoING 10 F50.R.CIV.P.
P1A1N1155 R500531 50R A5501N1M5N1 05 000N351 50R30AN1 10 28 U.S.C.§1915(5)(1)
BECA035 PLA1N1155 13 wH5510HA1R BouND, cANNoT A550R0 10 HIRE A LAWYER, cA35
1Nv01v53 30331AN11A1 1Nv53113A11ow AND 01300v5RY, coM515x cA35 133053, N5v5R
0550R5 055N A`PARTY 10 A 01v11 153A1 55005501N0, 1Nv01v5 coNFLICTING 15311M0NY,
53535N1A110N 05 5v105N05, coR33 5XAM1NATION 05 oPPosINo w11N53353, 15RM1NA11Y
111 AND cHRoNIc 1N550110N3 H03511A1125 PLA1N1155 R5301AR1Y. .
P1A1N1155 50R1H5R R500531 1H5 COURT 10 GRANT R51155 A3 1H5 HoNoRABLE C00R1
055M3 0031 AND PRoPER AND GRANT 1R1A1 BY 00RY oN A11 133053 1R1A015.

PG. 8 05 4

v Case 4:19-cV-01435 Document 1 Filed on 04/18/19 in TXSD Page 15 of 15

C. Has any court ever warned or notified you that sanctions could be imposed? YES '° NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued:

Executed on: ’Ll[ 0(53@|&
D TE

PLAINTIFF’S DECLARATIONS

 

 

 

 

(S,lgnature of Plaintiff)

l. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

2. Iunderstand, if I am released or transferred, it is my responsibility to keep the court informed of my

current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

4. l understand l am prohibited from brining an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless l am under
imminent danger of serious physical injury.

5. Iunderstand even if I am allowed to proceed without prepayment ofcosts, l am responsible for the entire

filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

th
q dayof An{§(`\`l ,20 ici .

(Day) (Ihonth) (year)

L>J

Signed this

 

 

(Sigr(ature of Plaintiff)

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions th_e court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.

Rev. 05/‘15'

